IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: E.L.B., A MINOR        : No. 30 EAL 2020
                                           :
                                           :
PETITION OF: E.L.B., MINOR CHILD           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: E.B., MINOR            : No. 31 EAL 2020
CHILD                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: E.B., MINOR CHILD             : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.